Citation Nr: 1803145	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a stroke.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and depressive disorder.

4. Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension and service-connected diabetes mellitus, type II.

5. Entitlement to service connection for vertigo, to include as secondary to service-connected diabetes mellitus, type II.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to July 1960 and from October 1961 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this matter in May 2017 for additional development, and the case has been returned to the Board for appellate consideration.

The Board points out that claims for service connection for hypertension and stroke residuals were previously denied by the RO in November 1997, December 1997, and January 1998.  As such, the issues have been addressed accordingly on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of clear and unmistakable error with the assignment of the effective date of service connection for carpal tunnel syndrome in a May 2013 rating decision, entitlement to service connection for asthma as secondary to diabetes mellitus, type II, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a January 2017 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension, residuals of a stroke, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for hypertension and residuals of a stroke in a January 1998 rating decision; the Veteran did not submit a notice of disagreement or new and material evidence within one year of that decision and it became final.

2. The Veteran has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for hypertension and residuals of a stroke.


CONCLUSIONS OF LAW

1. The January 1998 decision that denied the claims for entitlement to service connection for hypertension and residuals of a stroke is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. Evidence received since the January 1998 decision is new and material and the criteria for reopening the claim for entitlement to service connection for hypertension and residuals of a stroke have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In this case, the RO denied service connection for hypertension and residuals of a stroke in a November 1997 rating decision.  The RO continued the denials in December 1997 and January 1998.  The Veteran was advised of his right to appeal but he did not submit a notice of disagreement or new and material evidence within one year of the rating decisions.  Therefore, these rating decisions are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Since the January 1998 rating decision, the Veteran has been afforded a VA examination in connection with claims for service connection for hypertension and residuals of a stroke, claimed as secondary to diabetes mellitus, type II addressing the etiology of the disabilities.  Therefore, the Board finds that this evidence is both new and material to the claims and that the claims should be reopened for consideration on the merits.  To this extent, the appeals are granted.  The issues of entitlement to service connection for hypertension and residuals of a stroke are addressed in the remand section below.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for residuals of a stroke is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and depressive disorder.  The Board observes that the Veteran had a VA examination in September 2008.  The examiner provided an opinion addressing the causal relationship between hypertension and diabetes.  In a September 2017 addendum opinion, a VA examiner addressed the causal relationship between hypertension and diabetes and addressed aggravation.  However, the available examination reports do not address the direct relationship between hypertension and service.  Notably, the Veteran's service treatment records show elevated blood pressure readings.  For example, in May 1964, his blood pressure was 140/90.  Further, an opinion has not been obtained to determine whether the hypertension is due to or has been aggravated by his service-connected depressive disorder.  Accordingly, a remand is necessary to obtain opinions addressing the etiology of the Veteran's hypertension. 

The Veteran also seeks service connection for residuals of a stroke, to include as secondary to hypertension and service-connected diabetes mellitus, type II.  An opinion has not been obtained addressing whether the Veteran's stroke was related to service.  Given the Veteran's assertion of service connection based on various theories of entitlement, the Board finds it prudent to obtain an opinion to determine whether the stroke was related to service.  Additionally, if hypertension is found related to service or a service-connected disability, an opinion must be obtained to determine whether the stroke was caused or aggravated by hypertension.

Finally, the Veteran seeks service connection for vertigo, claimed as dizziness, to include as secondary to service-connected diabetes mellitus, type II.  The Board observes that the Veteran reported dizziness during service and that he has reported a long history of the condition.  See service treatment record, March 1960; private treatment record, February 1974.  On remand, an opinion should be obtained to determine whether the Veteran has vertigo or another disability manifesting as dizziness that is related to service.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Ask the examiner who provided the September 2017 opinions to provide an addendum opinion addressing the Veteran's hypertension.  If the examiner is not available, another qualified examiner should be asked to provide the opinion.  

After a review of the claims file, to include consideration of the blood pressure readings documented in the Veteran's service treatment records, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that his hypertension manifested during or as a result of service or manifested within one year of separation from service.

If the foregoing opinion is negative, then opine whether it is at least as likely as not that the Veteran's hypertension was caused or has been aggravated (permanently worsened) by his service connected depressive disorder.

Please provide a rationale in support of the opinions provided.  The examiner should specifically address blood pressure readings during service.

If the examiner cannot provide the opinions without examining the Veteran, then an examination must be scheduled.

3. Ask the examiner who provided the September 2017 opinions to provide an addendum opinion addressing the etiology of the Veteran's residuals of a stroke.  If the examiner is not available, another qualified examiner should be asked to provide the opinion.

After a review of the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that his stroke was related to service.

If an examiner finds that hypertension is related to service or is due to or has been aggravated by his depressive disorder, then opine whether it is at least as likely as not that the Veteran's stroke and its residuals were due to or have been aggravated (permanently worsened) by hypertension.

Please provide a rationale in support of the opinions provided.  

If the examiner cannot provide the opinions without examining the Veteran, then an examination must be scheduled.

4. Ask the examiner who provided the September 2017 opinions to provide an addendum opinion addressing the Veteran's vertigo, claimed as dizziness.  If the examiner is not available, another qualified examiner should be asked to provide the opinion.  

After a review of the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that his vertigo manifested during or as a result of service.

Please provide a rationale in support of the opinions provided.  The examiner should address the notation of dizziness in a March 1960 service treatment record and in a February 1974 private treatment record from Dr. R.A.

If the examiner cannot provide the opinions without examining the Veteran, then an examination must be scheduled.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


